DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 14-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2016/0277529) in view of Wang et al. (“E-eyes: Device-free Location-oriented Activity Identification Using Fine-grained WiFi Signatures”).
To claim 1, Chen teach a method, implemented by a wireless monitoring system having a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor, comprising: 
powering a transmitter that is part of a first target device at a first location in a venue (102, 422, 424, or 426 of Fig. 4, transmitter and receiver are located at different locations, positioned manually and powered by electric plug-in or battery); 
determining a first relative positioning of the transmitter with respect to the first target device at the first location in the venue based on a first criterion (paragraphs 0038, 0047, transmitter/receiver is positioned respectively at respective locations, e.g., kitchen, bedroom, bathroom, etc., wherein criterion may be interpreted as a location, a trajectory, EMD distance, etc.);
and powering a receiver that is part of a second target device at a second location in the venue (422, 424, or 426 of Fig. 4, transmitter and receiver are located at different locations, positioned manually and powered by electric plug-in or battery); 
determining a second relative positioning of the receiver with respect to the second target device at the second location in the venue based on a second criterion (paragraphs 0038, 0047, transmitter/receiver is positioned respectively at respective locations, e.g., kitchen, bedroom, bathroom, etc., wherein criterion may be interpreted as a location, a trajectory, EMD distance, etc.);
transmitting a wireless signal from the transmitter through a wireless multipath channel of the venue (paragraphs 0010, 0028, 0037, 0046, 0050); 
receiving the wireless signal by the receiver through the wireless multipath channel, wherein the wireless signal is impacted by the wireless multipath channel (multipath communications is obviously implied in indoor wireless environment) and a modulation of an object undergoing a motion in the venue (paragraphs 0028-0029); 
obtaining a set of channel information (CI) of the wireless multipath channel based on the wireless signal (paragraphs 0010, 0028, 0037, 0046, 0050); and 
monitoring the object and the motion of the object based on the set of CI (Figs. 2-3, paragraphs 0031, 0042).
	In furthering said obviousness, Wang teach a method by a wireless monitoring system, wherein transmitters and receivers are positioned in different rooms (pages 623-625), identifying activities thru multipath impacted wireless signals (pages 619-620, 625-626).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wang into the method of Chen for implementation by design preference.




To claim 2, Chen and Wang teach claim 1.
Chen and Wang teach herein at least one of the first criterion or the second criterion is based on: spatial relationship between the transmitter and the receiver (Chen, paragraphs 0038, 0047, trajectory, e.g., walking from bedroom to kitchen corresponds to walking from kitchen to bedroom).

To claim 3, Chen teach claim 1.
Chen teach wheren the first criterion is different from the second criterion (Chen, paragraph 0047, different trajectories).

To claim 4, Chen and Wang teach claim 3.
Chen and Wang teach wherein at least one of the criterion, the first criterion or the second criterion, is based on at least one of: a signal strength of the wireless signal; characteristics of the wireless multipath channel; or characteristics of the set of CI (Chen, paragraphs 0044-0047, as trajectory is form by CSI time series).



To claim 14, Chen and Wang teach a method for positioning and powering a wireless monitoring system (as explained in responses to claims 1 above and 8 below).


To claim 15, Chen and Wang teach claim 14.
Chen teach further comprising: positioning a testing transmitter at one of candidate first locations in a testing venue; and positioning a testing receiver at one of candidate second locations in the testing venue (paragraph 0047, wireless devices are positioned in different rooms; paragraphs 0005-0006, 0026-0027, 0031, 0044, 0046, 0050, 0052, testing motion detection).  

To claim 16, Chen and Wang teach claim 15.
Chen teach further comprising: transmitting a testing wireless signal from the testing transmitter through a testing wireless multipath channel of the testing venue; and receiving the testing wireless signal by the testing receiver through the testing wireless multipath channel, wherein the testing wireless signal is impacted by the testing wireless multipath channel and a modulation of a testing object undergoing a testing motion in the testing venue (as explained in response to claim 1 above).  

To claim 17, Chen and Wang teach claim 16.
Chen teach further comprising: obtaining the set of testing CI of the testing wireless multipath channel based on the testing wireless signal using a testing processor, a testing memory and a set of testing instructions; and performing the testing procedure associated with the monitoring of the at least one of the object or the motion of the object by monitoring at least one of the testing object or the testing motion of the testing object based on the set of testing CI (as explained in response to claim 1 above).  



To claim 19, Chen and Wang teach a wireless monitoring system (as explained in response to claim 1 above).




Claims 5-13, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2016/0277529) in view of Wang et al. (“E-eyes: Device-free Location-oriented Activity Identification Using Fine-grained WiFi Signatures”) and Kim (US2016/0262032).
To claim 5, Chen and Wang teach claim 2.
Chen teach further comprising: powering a testing transmitter at one of candidate first locations in a testing venue; powering a testing receiver at one of candidate second locations in the testing venue (paragraph 0047, wireless devices are positioned in different rooms); transmitting a testing wireless signal from the testing transmitter through a testing wireless multipath channel of the testing venue; receiving the testing wireless signal by the testing receiver through the testing wireless multipath channel, wherein the testing wireless signal is impacted by the testing wireless multipath channel and a modulation of a testing object undergoing a testing motion in the testing venue; obtaining a set of testing CI of the testing wireless multipath channel based on the testing wireless signal using a testing processor, a testing memory and a set of testing instructions; performing a testing procedure associated with the monitoring of the object and the motion of the object by monitoring the testing object and the testing motion of the testing object based on the set of testing CI (paragraphs 0046, 0048, test data collection, tested CSI measurements). 
But, Chen and Wang do not expressly disclose selecting, based on the testing procedure, the first and second locations from the candidate first locations and candidate second locations respectively as best locations with respect to a criterion.
	Kim teach determining placement of wireless devices in an enclosed environment based on quality of channel information, wherein modulated test packets are transmitted and received for determining effectiveness of installed location (abstract, Figs. 1-4, paragraphs 0006-0012, 0024), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Chen and Wang, in order to implement installation by designed criterion.

To claim 6, Chen, Wang and Kim teach claim 5.
Chen, Wang and Kim teach further comprising: determining the first relative positioning of the transmitter with respect to the first target device at the first location in the venue based on the first criterion and the testing procedure; and determining the second relative positioning of the receiver with respect to the second target device at the second location in the venue based on the second criterion and the testing procedure (as explained in responses to claims 3-4 above).

To claim 7, Chen, Wang and Kim teach claim 5.
Chen, Wang and Kim teach wherein: the testing transmitter comprises at least one of: the transmitter, another transmitter, the receiver, another receiver or another wireless device; the testing receiver comprises at least one of: the transmitter, another transmitter, the receiver, another receiver or another wireless device; the testing venue comprises at least one of: the venue, the venue in a testing condition, or the venue without the object (as explained in response to claim 5 above); the testing object comprises at least one of: the object, the object performing the motion, a testing object with similar physical appearance as the object, a testing object with similar physical structure as the object, or a testing object with moveable parts similar to the object; the testing motion comprises at least one of: the motion of the object, a part of the motion of the object, the motion of moveable parts of the object, or a target motion to be monitored in the monitoring task (Chen, paragraphs 0005-0006, 0026-0027, 0031, 0044, 0046, 0050, 0052, testing motion detection; Kim, paragraph 0026, installed wireless devices are for motion detection); the testing wireless signal comprises at least one candidate wireless signal, one of the candidate wireless signal being the wireless signal; and each candidate wireless signal is associated with at least one of: at least one transmitting antenna, at least one receiving antenna, a carrier frequency, a frequency band, or a frequency hopping (inherent physical characteristics to wireless signal).

To claim 8, Chen, Wang and Kim teach claim 7.
Chen teach wherein: each of the first target device and the second target device comprises at least one of: a power supply unit, a power management unit, a power transfer unit, an energy storage unit, a power generation unit or an energy harvesting unit; each of the transmitter and the receiver is powered based on at least one of: the respective power supply unit, the respective power management unit, the respective power transfer unit, the respective energy storage unit, the respective power generation unit or the respective energy harvesting unit, of the respective target device (obvious for each device, e.g., access point, laptop, or desktop, comprises a power supply unit or a battery, for powering, in order to function).

To claim 9, Chen, Wang and Kim teach claim 8.
Chen, Wang and Kim teach wherein each of the transmitter and the receiver is positioned by securing the respective target device to its respective location based on a respective attachment feature; and the respective attachment feature comprises at least one of: a locking mechanism, bayonet coupling, screw coupling, push-pull coupling, plug-and- socket coupling, breakaway coupling, push-and-press-to-release coupling, coupling locked by screw, push-push locked coupling, or magnetic coupling (obvious and well-known in the art for installation, which would have been obvious to one of ordinary skill in the art to implement by design preference, hence Official Notice is taken).

To claim 10, Chen, Wang and Kim teach claim 9.
Chen, Wang and Kim teach wherein the respective attachment feature of the respective target device is for attaching the respective target device to at least one of: a surface in the venue, a glass surface, a window, a refrigerator, or at least one matching attachment feature in the venue (a surface in the venue is inherent).

To claim 11, Chen, Wang and Kim teach claim 9.
Chen, Wang and Kim teach further comprising: securing the respective target device to a respective location by attaching the respective attachment feature of the respective target device to a matching attachment feature at the location (obviously attachment feature would be properly selected and applied with respect to a location of installation).

To claim 12, Chen, Wang and Kim teach claim 11.
Chen, Wang and Kim teach further comprising: securing the respective target device to a power socket at the respective location by inserting a power plug of the target device into the power socket (obvious for external powering requirement by design preference).

To claim 13, Chen, Wang and Kim teach claim 12.
Chen, Wang and Kim teach further comprising: powering the respective target device based on the power plug and the power socket (as explained in response to claim 12 above).



To claim 20, Chen and Wang teach claim 19.
Chen, Wang and Kim teach further comprising: a testing transmitter positioned at one of the candidate first locations in a testing venue, and configured for transmitting a testing wireless signal through a testing wireless multipath channel of the testing venue; a testing receiver positioned at one of the candidate second locations in the testing venue, and configured for receiving the testing wireless signal by the through the testing wireless multipath channel, wherein the testing wireless signal is impacted by the testing wireless multipath channel and a modulation of a testing object undergoing a testing motion in the testing venue; and a testing processor configured for: 104obtaining the set of testing CI of the testing wireless multipath channel based on the testing wireless signal, performing the testing procedure associated with the monitoring of the at least one of the object or the motion of the object by monitoring at least one of the testing object or the testing motion of the testing object based on the set of testing CI, and selecting, based on the testing procedure, the first and second locations from the candidate first locations and candidate second locations respectively as best locations with respect to the criterion to install the first and second target devices respectively (as explained in responses to claims 1 and 5 above).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 30, 2022